Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 1 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 2 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 3 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 4 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 5 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 6 of 7
Case 19-56846-jrs   Doc 248   Filed 03/29/21 Entered 03/29/21 12:50:16   Desc Main
                              Document     Page 7 of 7
